Citation Nr: 0924252	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-24 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for bleeding 
ulcer/gastric ulcer.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979, and again from January 2003 to September 
2003.  He also had unverified active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army reserves.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

As discussed below, it is unclear what, if any, psychiatric 
disorder the Veteran has; as such, the relevant issue on the 
title page has been changed to an acquired psychiatric 
disorder.   

In June 2008, the Board remanded the claims on the title page 
to the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC continued the denials of the claims (as reflected in an 
April 2009 supplemental statement of the case) and returned 
the appeal to the Board for further consideration.

As noted in the Board's June 2008 decision, it appears that 
the Veteran is also raising the issue of service connection 
for sinusitis.  Also, in a May 2009 statement, it appears 
that the Veteran is raising the issues of increased ratings 
for allergic rhinitis and Bell's palsy and service connection 
for high cholesterol and groin pain.  These issues are not 
properly before the Board at this time and are not 
inextricably intertwined with any issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  These issues 
are referred to the RO for any development deemed necessary.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished

2.  Competent evidence supports a finding that it is as 
likely as not that the Veteran has diabetes mellitus related 
to his active military service.

3.  Competent evidence supports a finding that it is as 
likely as not that the Veteran has chronic headaches related 
to his active military service.

4.  Competent evidence supports a finding that it is as 
likely as not that the Veteran has bleeding ulcer/gastric 
ulcer related to his active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for diabetes mellitus are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for chronic headaches are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bleeding 
ulcer/gastric ulcer are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. Service Connection

The Veteran asserts that he has diabetes mellitus, chronic 
headaches, and an ulcer as a result of his active military 
service.  He contends that diabetes mellitus was identified 
by Army medical officers, and that his ulcer started during a 
period of ACDUTRA.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as diabetes 
mellitus or peptic ulcers, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2008).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).

Section 101(24) of Title 38 of the United States Code makes a 
clear distinction between those who have served on ACDUTRA 
and those who have served on INACDUTRA.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  Service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2008).  Service 
connection is not legally merited when the disability results 
from a disease process during INACDUTRA.  See, e.g., Brooks 
v. Brown, 5 Vet. App. 484, 487 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Diabetes and Headaches

In this case, the Veteran had a period of active service in 
the late 1970s, served in the reserves for a number of years, 
and then was activated for approximately 8 months in 2003; 
serving time in Kuwait.  Service treatment records from the 
first period of active service show complaints of headaches, 
as do records generated during the Veteran's reserve service 
and subsequent activation in 2003.  High cholesterol is noted 
during reserve service and during the Veteran's activation in 
2003.  

The Veteran was afforded a VA-contracted examination in March 
2005.  A comprehensive metabolic panel revealed mildly 
elevated glucose with normal hemoglobin A1c.  The examiner 
felt that more likely than not, the Veteran had impaired 
fasting glucose rather than overt type II diabetes.  At the 
examination, the Veteran reported having headaches for the 
last two years that were recurrent and of the migraine type.  
The examiner diagnosed tension headaches and commented that 
while the neurologic examination was normal (other than 
evidence for Bell's palsy) this is expected with tension 
headaches.   

The Veteran was afforded a VA general medical examination in 
February 2009.  During that examination, he reported that he 
had headaches and diabetes that began during active service 
and had continued to the present.  After an examination and 
diagnostic testing, the examiner diagnosed chronic headaches 
and diabetes mellitus type 2.  In the examiner's opinion, 
both conditions were caused by or the result of active duty 
military service.  The examiner explained in part that the 
Veteran had hypercholesterolemia during service, which is 
usually a prelude to diabetes mellitus type 2, and noted that 
people are often prediabetic for 3 to 5 years prior to 
diagnosis.  Regarding headaches, the examiner noted the 
multiple entries and treatment for headaches while on active 
duty.  



Ulcer

During the February 2009 VA general medical examination, the 
Veteran reported that while in "ANOC school" in Ft. 
Pickett, VA, he was having abdominal pain and was taken to 
the hospital by ambulance where he was diagnosed with 
bleeding ulcer.  After examination and diagnostic testing, 
the VA examiner diagnosed peptic ulcer disease (PUD) and 
gastroesophageal reflux disease (GERD) and noted bleeding 
ulcer/gastric ulcer as a problem associated with that 
diagnosis.  The examiner then opined that this condition had 
its onset during the Veteran's military service because the 
Veteran had multiple entries and treatment for gastric ulcers 
and bleeding ulcers while on active duty.

The Veteran has submitted hospital bills from July 1999 
showing inpatient hospital treatment for approximately 2 
days.  The Veteran was billed for an "UPPER GI ENDOSCOPY, 
BI".  

A March 2004 chronology statement of retirement points for 
the Veteran indicates that he did have some period(s) of 
ACDUTRA during 1999, and May 1999 orders indicate the Veteran 
was to attend "ANCOC PH I" in Ft. Pickett, VA in June 1999.     

Unfortunately, VA has not been able to verify whether the 
Veteran was on ACDUTRA on the days he was hospitalized in 
July 1999.  After repeated attempts, not all of the Veteran's 
reserve records were obtained.  As a result, VA entered a 
memorandum into the Veteran's file in February 2009 
reflecting the unavailability of some service treatment 
records.  In cases where records once in the hands of the 
Government are missing, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  	

In this case, the Veteran has stated that the he was on 
ACDUTRA when he went to the hospital and was diagnosed with 
an ulcer.  The evidence shows that the Veteran was 
hospitalized and given a GI endoscopy in July 1999 and that 
he had some ACDUTRA during 1999.  A VA examiner has opined 
that the Veteran's current bleeding ulcer/gastric ulcer is 
related to his ACDUTRA in 1999.  

Conclusion

The Board finds that the above cited evidence puts the 
evidence at least in equipoise.  The diabetes mellitus and 
headaches have been directly linked to service, with no 
evidence to suggest the contrary.  The ulcer claim is more 
problematic; the disorder has been linked to ACDUTRA in 1999, 
but no specific ACDUTRA dates from that year have been 
corroborated.  However, it is clear from the record that the 
Veteran did have ACDUTRA service that year, and as noted 
above VA's duties are enhanced in cases of missing service 
evidence.  The Board thus finds it is more likely than not 
that the ulcer was manifest during ACDUTRA in 1999.

Accordingly, with reasonable doubt resolved in favor of the 
Veteran, the Board finds that the Veteran has current 
diabetes mellitus, chronic headaches, and bleeding 
ulcer/gastric ulcer as a result of his service, and service 
connection is granted for each disability.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for chronic headaches is granted.

Service connection for bleeding ulcer/gastric ulcer is 
granted.  




REMAND

Unfortunately, the Board finds that further action on the 
claim for service connection for an acquired psychiatric 
disorder is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  In this case, a further evaluation and 
opinion are necessary.

The Veteran has been afforded two VA mental disorders 
examinations.  At the first May 2005 VA-contracted 
examination, he was diagnosed with adjustment disorder with 
mixed anxiety and depressed mood, and at the second February 
2009 VA examination, he was diagnosed with cognitive 
disorder, not otherwise specified.  The later examiner 
commented that adjustment disorders are limited to 6 months 
after the symptoms start, and indicated that her diagnosis 
was a correction of an erroneous diagnosis.  The Board notes 
that the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) states 
that by definition symptoms of an adjustment disorder cannot 
persist for more than 6 months after the termination of the 
stressor or its consequences. 

The February 2009 VA examiner stated that the while 
adjustment disorder was not the proper diagnosis, the Veteran 
did have some anxiety and stress-exacerbated symptoms and his 
memory problems may be the reason he is not able to deal with 
them more effectively.  The examiner stated that she could 
not say if the Veteran's memory problems are just from the 
service, but that service may have made his memory problems 
more obvious or exacerbated them.  She indicated that this 
could have been from exposure to some unknown agent or the 
stress of being away from the grounding influence of his wife 
and family.  The examiner stated that she suggested a further 
evaluation of the Veteran's cognitive limitations.

Based on the above, it appears that a further psychiatric 
evaluation is necessary to determine the nature and extent of 
any acquired psychiatric disorder.  An opinion with a clear 
rationale addressing whether the Veteran has any acquired 
psychiatric disorder that is related to his service should 
also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an 
appropriate VA examination to ascertain, 
if possible, whether there is an acquired 
psychiatric disorder that can be related 
to service.  The claims folder should be 
made available to the examiner for review.  
All appropriate and necessary testing 
should be performed.  

The examiner should clearly identify 
whether the Veteran has any current 
acquired psychiatric disorder(s).  Then, 
with respect to each such diagnosed 
disorder, the examiner should provide an 
opinion with a clear rationale as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disorder had its 
onset in or is medically related to 
service.  

The examiner should specifically consider 
and discuss the findings of the March 2005 
VA-contracted examination and the February 
2009 VA examination.  

2.  The Veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


